DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-10 and 12-20 in the reply filed on 12/28/2020 is acknowledged.  The traversal is on the ground(s) that there is no search burden for the Examiner to examine all figures disclosed in the instant application.  Examiner agrees with the Applicants and is thus withdrawing the Restriction/election requirement. Claims 1-20 are being examined in this Office action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/13/2019 and 5/29/2019 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: With regards to Claim 14, the description of the claimed “one light emitting structure” in line 3 is not complete thus rendering the claim indefinite. It is not clear what in the structure of the light emitting structure is continuous. Claim 15 is rejected due to it’s dependency on Claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al (US 2015/0171372 A1 hereinafter Iwata).
Regarding Claim 1, Iwata discloses in Fig 4:  A lighting device, comprising: a substrate (30);
a plurality of first light converting units (31B, 31R, 31G/34R,G,B); and
a light source (22) emitting a light passing through the plurality of first light converting units and the substrate (30) to generate a first spectrum comprising a main 
wherein a first transmittance of the substrate at a wavelength of the main peak is greater than a second transmittance of the substrate at a wavelength of the first sub peak [0128, 0130, 0145, 0148-0150].
Examiner notes that as disclosed by Iwata in [0135-0137] that the transmission of light emitted from the light emitting unit can be controlled by the material used for the transparent substrate 30 which is being read on the claimed “substrate” as noted above. The light transmission through any given layer depends on physical and material characteristics such as thickness, density, refractive index, dopants, crystal structure etc…. The materials of the transparent substrate as disclosed by the applicant in [0035] and those disclosed by Iwata in [0146] are the same (PI) and hence one of ordinary skilled in the art would find it obvious that the the device taught by Iwata is inherently or reasonably capable of functioning or having as claimed in the wherein clause of claim 1 in light of the basis in fact provided above.
Additionally, the wherein clause of "to generate a first spectrum comprising a main peak between 520 nanometers (nm) to 590 nm and a first sub peak between 430 nm to 470 nm; wherein a first transmittance of the substrate at a wavelength of the main peak is greater than a second transmittance of the substrate at a wavelength of the first sub peak" is directed to a function or operational characteristic of the claimed lighting device.
Examiner notes that when limitations of the claim are directed to function, property or characteristic of the apparatus and "the examiner provides a basis in fact 
According to Section 2114 of the MPEP, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)".  

Regarding Claim 2, Iwata discloses in Fig 4:  The lighting device of claim 1, wherein a ratio of the second transmittance to the first transmittance is in a range from 72% to 98%. See note above in Claim 1 with regards to functional/operational charateristics in the claim. Continuing from the above statement in claim 1, Examiner notes that since the prior art substrate material is the same as that disclosed by the 

Regarding Claim 3, Iwata discloses in Fig 4:  The lighting device of claim 1, wherein the first spectrum further comprises a second sub peak between 470 nm to 510 nm, and the first transmittance is greater than a third transmittance of the substrate at a wavelength of the second sub peak. See note above in Claim 1 with regards to functional/operational characteristics in the claim. Continuing from the above statement in claim 1, Examiner notes that since the prior art substrate material is the same as that disclosed by the Applicant, it is capable of performing in the same manner with respect to a difference between the first transmittance and the third transmittance. Additionally, the transmitting of light through a substrate can be changed by varying the materials, dopants, refractive index and thickness or density of the materials used for layers in the light path. Hence one of ordinary skilled in the art could change these variables to obtain the light with a wavelength/transmittance peaks as claimed.

Regarding Claim 4, Iwata discloses in Fig 4:  The lighting device of claim 3, wherein a ratio of the third transmittance to the first transmittance is in a range from 85% to 99%. See note above in Claim 1 with regards to functional/operational 

Regarding Claim 5, Iwata discloses in Fig 4:  The lighting device of claim 3, wherein the third transmittance is greater than the second transmittance. See note above in Claim 1 with regards to functional/operational characteristics in the claim. Continuing from the above statement in claim 1, Examiner notes that since the prior art substrate material is the same as that disclosed by the Applicant, it is capable of performing in the same manner with respect to the difference between the second transmittance and the third transmittance. Additionally, the transmitting of light through a substrate can be changed by varying the materials, dopants, refractive index and thickness or density of the materials used for layers in the light path. Hence one of ordinary skilled in the art could change these variables to obtain the light with a wavelength/transmittance peaks as claimed.

Regarding Claim 6, Iwata discloses in Fig 4:  The lighting device of claim 1, wherein a green x-coordinate value in a CIE 1931 color gamut of the lighting device is in 

Regarding Claim 7, Iwata discloses in Fig 4:  The lighting device of claim 1, wherein a green y-coordinate value in a CIE 1931 color gamut of the lighting device is in a range from 0.675 to 0.8. See note above in Claim 1 with regards to functional/operational characteristics in the claim. Continuing from the above statement in claim 1, Examiner notes that since the prior art substrate material is the same as that disclosed by the Applicant, it is capable of performing in the same manner with respect to the green y-coordinate value. Additionally, the transmitting of light through a substrate can be changed by varying the materials, dopants, refractive index and thickness or density of the materials used for layers in the light path. Hence one of ordinary skilled in the art could change these variables to obtain the light with a wavelength/transmittance peaks as claimed.

Regarding Claim 8, Iwata discloses in Fig 4:  The lighting device of claim 1, wherein the plurality of first light converting units (31R,G,B/34R,G,B) are disposed between the substrate (30) and the light source (22).

Regarding Claim 9, Iwata discloses in Fig 4:  The lighting device of claim 8, wherein at least one of the plurality of first light converting units comprises a light converting structure (31 R,GB) and a filter layer (34R,G,B).

Regarding Claim 10, Iwata discloses in Fig 4: The lighting device of claim 9, wherein the filter layer (34 R,G,B) is disposed between the light converting structure (31,R,G,B) and the substrate (30).

Regarding Claim 11, Iwata discloses in Fig 4: The lighting device of claim 1, further comprising an optical layer (31/34/35), wherein the light source (22) and the substrate (30) are disposed at different sides of the optical layer, and the plurality of first light converting units are disposed in the optical layer (See Fig 4).

Regarding Claim 12, Iwata discloses in Fig 4:  The lighting device of claim 1, wherein at least one of the plurality of first light converting units (31R,G,B/34R,G,B) comprises a plurality of quantum dots, a fluorescent material, or a phosphorescent material [0133].

Regarding Claim 13, Iwata discloses in Fig 4: The lighting device of claim 1, wherein the substrate comprises a plurality of metal ions, a plurality of nanoparticles or a yellowing polymer (PI) [0146].

Regarding Claim 14, Iwata discloses in Fig 4: The lighting device of claim 1, wherein the light source comprises at least one light emitting structure (22), and the at least one light emitting structure is continuously. Note that this claim is being examined as best understood to mean that the light source comprises a light emitting structure [0195].

Regarding Claim 15, Iwata discloses in Fig 4: The lighting device of claim 14, further comprising a plurality of walls, wherein the plurality of walls (35) are disposed between the at least one light emitting structure (22) and the substrate (30) [0132].

Regarding Claim 16, Iwata discloses in Fig 4: A lighting device, comprising: a substrate (30);
a plurality of second light converting units (31R,G,B); and
a light source (22)  emitting a light passing through the plurality of second light converting units and the substrate to generate a second spectrum comprising a main peak between 591 nanometers (nm) to 780 nm and a sub peak between 430 nm to 470 nm;
wherein a fourth transmittance of the substrate at a wavelength of the main peak is greater than a fifth transmittance of the substrate at a wavelength of the sub peak.

Additionally, the wherein clause of " emitting a light passing through the plurality of second light converting units and the substrate to generate a second spectrum comprising a main peak between 591 nanometers (nm) to 780 nm and a sub peak between 430 nm to 470 nm; wherein a fourth transmittance of the substrate at a wavelength of the main peak is greater than a fifth transmittance of the substrate at a wavelength of the sub peak" is directed to a function or operational characteristic of the claimed light  device. It would have been obvious to one of ordinary skill in the art that the device taught by Iwata’s reasonably capable of functioning or having as claimed in the wherein clause of claim 1 in light of the basis in fact provided above. Please see Claim 1 for more information on consideration given to functional/operational characteristics of the claim [0128,0130,0146,0150].

Regarding Claim 17, Iwata discloses in Fig 4: The lighting device of claim 16, wherein a ratio of the fifth transmittance to the fourth transmittance is in a range from 

Regarding Claim 18, Iwata discloses in Fig 4: The lighting device of claim 16, wherein a red x-coordinate value in a CIE 1931 color gamut of the lighting device is in a range from 0.68 to 0.71. See note above in Claim 1 with regards to functional/operational characteristics in the claim. Continuing from the above statement in claim 1, Examiner notes that since the prior art substrate material is the same as that disclosed by the Applicant, it is capable of performing in the same manner with respect to the ratio of second transmittance to the first transmittance. Additionally, the transmitting of light through a substrate can be changed by varying the materials, dopants, and thickness or density of the materials used for layers in the light path. Hence one of ordinary skilled in the art could change these variables to obtain the red light x-coordinate value as claimed.

Regarding Claim 19, Iwata discloses in Fig 4: The lighting device of claim 16, wherein a red y-coordinate value in a CIE 1931 color gamut of the lighting device is in a range from 0.29 to 0.31. See note above in Claim 1 with regards to functional/operational characteristics in the claim. Continuing from the above statement in claim 1, Examiner notes that since the prior art substrate material is the same as that disclosed by the Applicant, it is capable of performing in the same manner with respect to the ratio of second transmittance to the first transmittance. Additionally, the transmitting of light through a substrate can be changed by varying the materials, dopants, and thickness or density of the materials used for layers in the light path. Hence one of ordinary skilled in the art could change these variables to obtain the red light y-coordinate value as claimed.

Regarding Claim 20, Iwata discloses in Fig 4: A lighting device, comprising: a substrate (30);
a plurality of first light converting units (31R,G,B); and
a light source (22) emitting a light passing through the plurality of first light converting units (31 R,G,B) and the substrate (30) to generate a first spectrum comprising a main peak between 520 nanometers (nm) to 590 nm and a second sub peak between 470 nm to 510 nm;
wherein a first transmittance of the substrate at a wavelength of the main peak is greater than a third transmittance of the substrate at a wavelength of the second sub peak. Examiner notes that as disclosed by Iwata in [0135-0137] that the transmission of light emitted from the light emitting unit can be controlled by the material used for the 
Additionally, the wherein clause of "to generate a first spectrum comprising a main peak between 520 nanometers (nm) to 590 nm and a second sub peak between 470 nm to 510 nm " is directed to a function or operational characteristic of the claimed light  device. It would have been obvious to one of ordinary skill in the art that the device taught by Iwata’s reasonably capable of functioning or having as claimed in the wherein clause of claim 1 in light of the basis in fact provided above. Please see Claim 1 for more information on consideration given to functional/operational characteristics of the claim [0128,0130,0146,0150].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NISHATH YASMEEN/Primary Examiner, Art Unit 2811